     Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


DEVIN G. NUNES                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )                 Case No. 3:20-cv-146-REP
                                              )
                                              )
WP COMPANY, LLC                               )
d/b/a The Washington Post                     )
       et al                                  )
                                              )
       Defendants.                            )
                                              )


     PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
      DEFENDANT’S MOTION TO TRANSFER VENUE
       Plaintiff, Devin G. Nunes (“Plaintiff”), by counsel, respectfully submits the

following Memorandum in Opposition to the motion to transfer venue [ECF No. 10] filed

by defendant, WP Company. LLC d/b/a The Washington Post (“WaPo”):

                                  I. INTRODUCTION

       Title 28 U.S.C. § 1391 governs the venue in all civil actions brought in District

Courts of the United States. Pursuant to § 1391(b)(1), a civil action may be brought in a

judicial district “in which any defendant resides, if all defendants are residents of the

State in which the district is located.” Section 1391(b)(2) permits a civil action to be

brought in a judicial district “in which a substantial part of the events or omissions giving

rise to the claim occurred”. WaPo concedes that it is subject to personal jurisdiction in




                                             1
     Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 2 of 16




Virginia and that the United States District Court for Eastern District of Virginia is a

proper venue for this action.1

       Title 28 U.S.C. § 1404(a) provides that for the “convenience of the parties and

witnesses” and “in the interest of justice, a district court may transfer any civil action to

any other district … where it might have been brought.”2 Section 1404(a) is “intended to

place discretion in the district court to adjudicate motions for transfer according to an

individualized, case-by-case consideration of convenience and fairness.” Stewart Org.,

Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S.

612, 622 (1964)).     In deciding whether to exercise this discretion, courts typically

consider a number of factors, including: (1) the plaintiff’s choice of forum, (2) witness

convenience and ease of access to the sources of proof; (3) the convenience of the parties,

and (4) the interests of justice. See, e.g., Fitzgibbon v. Radack, 597 B.R. 836, 842 (E.D.

Va. 2019) (quoting Trs. Of the Plumbers & Pipefitters Nat. Pension Fund v. Plumbing

Servs., Inc., 791 F.3d 436, 444 (4th Cir. 2015)); Heinz Kettler GmbH & Co. v. Razor USA,

LLC, 750 F.Supp.2d 660, 667 (E.D. Va. 2010).

       A party seeking transfer bears the “heavy burden of showing that the balance of

interests weighs strongly in [its] favor in a motion to transfer.” Arabian v. Bowen, 966

F.2d 1441, at * 1 (4th Cir. 1992) (unpublished opinion) (citing Gulf Oil Corp. v. Gilbert,

330 U.S. 501, 508 (1947) (“unless the balance is strongly in favor of the defendant, the

plaintiff’s choice of forum should rarely be disturbed.”)); Fitzgibbon, 597 B.R. at 841



       1
               WaPo does not move to dismiss this action pursuant to Rule 12(b)(3).

       2
               Plaintiff agrees that this action might have been brought in the United
States District Court for the District of Columbia, where WaPo is subject to personal
jurisdiction and, therefore, resides for purposes of 28 U.S.C. § 1391(b)(1).


                                             2
     Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 3 of 16




(“In fact, Radack must show that the balance of convenience among the parties and

witnesses ‘is beyond dead center, and strongly favors the transfer sought’”) (quoting

Medicenters of America, Inc. v. T&V realty & Equip, Corp., 371 F.Supp. 1180, 1184

(E.D. Va. 1974)). When reviewing a motion to transfer under § 1404(a), the court must

view all facts in the light most favorable to the party opposing transfer. See, e.g.,

Innovative Communications Technologies, Inc. v. Vivox, Inc., 2012 WL 4738979, at * 4

(E.D. Va. 2012) (“[f]or the purposes of these motions [to transfer venue], the Court ‘must

construe all relevant pleading allegations in the light most favorable to the plaintiff,

assume credibility, and draw the most favorable inferences for the existence of

jurisdiction.’” (quoting Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989)).

       This matter is before the Court on WaPo’s motion to transfer venue pursuant to 28

U.S.C. 1404(a). The Court has subject matter jurisdiction pursuant 28 U.S.C. 1332

(diversity). WaPo is subject to personal jurisdiction in Virginia. For the following

reasons, WaPo has not met its heavy burden of showing that the District of Columbia

would be a more convenient forum in this case. It motion must be denied.

                                 II. BACKGROUND

       This action arises out of an article published online in Virginia by WaPo,

republished to millions of WaPo’s followers on Twitter and Facebook in Virginia, and

finally generally circulated in print to WaPo’s subscribers and readers throughout the

Eastern District of Virginia. Plaintiff is the Ranking Member of the House Permanent

Select Committee on Intelligence (the “House Intelligence Committee”). The Committee

oversees the United States national security apparatus, including the intelligence-related

activities of seventeen agencies, departments, and other elements of the United States




                                            3
      Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 4 of 16




Government, most of which are located in Virginia.3 Plaintiff alleges that he suffered

substantial injury to his reputation in Virginia when WaPo published the defamatory

article at issue in this action. [ECF No. 1 (“Complaint”), ¶¶ 3, 8, 12].

       On February 20, 2020, WaPo published an article about Plaintiff written by Harris

and others entitled, “Senior intelligence official told lawmakers that Russia wants to

see   Trump      reelected”    [https://www.washingtonpost.com/national-security/after-a-

congressional-briefing-on-election-threats-trump-soured-on-acting-spy-

chief/2020/02/20/1ed2b4ec-53f1-11ea-b119-4faabac6674f_story.html].               The    article

falsely attributed statements to Plaintiff and intentionally falsified several facts: First the

article falsely stated that “Devin Nunes told President Trump that Shelby Pierson had

given the assessment (that ‘Russia wants to see President Trump reelected, viewing his

administration as more favorable to the Kremlin’s interests’) exclusively to Rep. Adam

B. Schiff (D-Calif.), the chairman of the House Intelligence Committee” and “the lead

impeachment manager, or prosecutor, during Trump’s Senate trial on charges of abuse of

power and obstruction of Congress”. Second, the article falsely states that “Trump’s

opinion [of acting Deputy of National Intelligence, Joseph Maguire] shifted last week

when he heard from a Republican ally [Nunes] about the official’s remarks”. Read in

context and in its entirety, the defamatory gist of the WaPo article is that Plaintiff lied to

and deceived the President of the United States, which caused the President to become

“angry at his acting director of national intelligence, Joseph Maguire, in the Oval Office,

seeing Maguire and his staff as disloyal for speaking to Congress about Russia’s

perceived preference”, which “furious response” “ruined Maguire’s chances of becoming


       3
               The focus of the WaPo article in on one of those agencies: the Office of
the Director of National Intelligence (“ODNI”). ODNI is located in Virginia.


                                              4
     Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 5 of 16




the permanent intelligence chief”.      The WaPo Hit Piece was instantly republished

millions upon millions of times, including by WaPo’s many employees and agents in the

ordinary course of WaPo’s business, by CNN and its agents, by MSNBC and its agents,

by Politico and its agents in Virginia, by political operatives in Richmond, Virginia, and

by many others in Virginia [Complaint, ¶ 15]. In addition to those in Virginia who read

and republished the WaPO Hit Piece on Plaintiff, other witnesses at the center of this

case, including Shelby L. Pierson and Joseph Maguire, live in Virginia. [See, e.g.,

https://www.workingmother.com/shelby-l-pierson].

                                   III. DISCUSSION

A.     Plaintiff’s Choice of Forum

       The first factor in the transfer analysis is the plaintiff’s choice of venue. “That

choice is typically entitled to ‘substantial weight,’ especially where the chosen forum is

the plaintiff's home forum or bears a substantial relation to the cause of action.” Heinz

Kettler, 750 F.Supp.2d at 667 (quoting Koh v. Microtek Intern., Inc., 250 F.Supp.2d 633,

637 (E.D. Va. 2003)). A plaintiff filing suit in a district where he is not a resident “loses

only some of the deference given [his] choice of venue.” Eastern Scientific Marketing,

Inc. v. Tekna-Seal, Inc., 696 F.Supp. 173, 179 (E.D. Va. 1988) (emphasis added); id.

Samsung Electronics Co., Inc. v. Rambus, Inc., 386 F.Supp.2d 708, 716 (E.D. Va. 2005)

even when plaintiff’s choice of forum is neither the nucleus of operative facts, nor the

plaintiff's home forum, “the plaintiff's choice of forum is certainly a relevant

consideration so long as there is a connection between the forum and the plaintiff's claim

that reasonably and logically supports the plaintiff's decision to bring the case in the

chosen forum.”). Unlike defendant WaPo in this case, the defendant in Rambus did not




                                             5
     Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 6 of 16




agree that a substantial part of the events that gave rise to the claims asserted in

Samsung’s complaint occurred in the Eastern District of Virginia. The Court found as

follows:

       “Considering Samsung has neither its headquarters nor its principal place of
       business in this district, but that some of the factual nexus for the claims asserted
       in the FAC occurred in this district, it is appropriate neither to accord Samsung’s
       choice of forum great weight nor to unduly minimize that election. Instead,
       Samsung’s choice of forum will be respected as legitimate and will be considered
       in striking the balance respecting transfer.”

386 F.Supp.2d at 716-717.

       In this case, even though Plaintiff is a citizen of California, there is a substantial

factual nexus to the forum that logically supports Plaintiff’s decision to bring the case

here. The complaint highlights the fact that Plaintiff is Ranking Member of the House

Intelligence Committee. He works at the Capitol within a few minutes’ drive of Virginia.

He oversees the intelligence community, including ODNI which is located in Virginia.

The defamatory gist of the WaPo article is that Plaintiff lied to the President and got the

acting Director of National Intelligence, Joseph Maguire, fired. The core focus of the

article is upon Plaintiff in his capacity as Ranking Member of the House Intelligence

Committee, and, next to Plaintiff, the persons most directly affected by WaPo and

Harris’s scandalous statements are Shelby Pierson and Joseph Maguire, both of whom

live in Virginia. Virginia also bears a substantial relation to the cause of action in this

defamation case. WaPo concedes that ”a substantial part of the events or omissions

giving rise to the claim” occurred in this District and that venue is proper, therefore,

under 28 U.S.C. § 1391(b)(2). Here, as in Keaton v. Hustler Magazine, Inc., false

statements caused substantial harm in Virginia, where the statements were circulated by

WaPo and its agents, and republished millions of times by third-parties, including



                                             6
     Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 7 of 16




Politico and political operatives in Richmond, Virginia. 465 U.S. 770, 777 (1984) (“The

tort of libel is generally held to occur wherever the offending material is circulated.

Restatement (Second) of Torts § 577A, Comment a (1977). The reputation of the libel

victim may suffer harm even in a state in which he has hitherto been anonymous. The

communication of the libel may create a negative reputation among the residents of a

jurisdiction where the plaintiff’s previous reputation was, however small, at least

unblemished.”); compare Fitzgibbon, 597 B.R. at 842 (noting that “the effects of the

allegedly defamatory remarks were felt in this forum”).

       Accordingly, the first factor – Plaintiff’s choice of forum – heavily weighs against

transferring the case to the District of Columbia.

B.     Convenience of the Parties

       The second factor in the analysis is the convenience of the parties. As to this

factor, Court courts typically consider “ease of access to sources of proof, the costs of

obtaining witnesses, and the availability of compulsory process.” Heinz Kettler, 750

F.Supp.2d at 668 (quoting and citing Rambus, Inc., 386 F.Supp.2d at 717 fn. 13)).

Convenience to parties alone will rarely justify transfer, particularly where, as here,

transfer would merely “shift the balance of inconvenience” from one side to the other.

See, e.g., Eastern Scientific Marketing, 696 F.Supp. at 180. The first point to consider in

assessing party convenience is generally the parties’ respective residences. See

Fitzgibbon, 597 B.R. at 842; JTH Tax, Inc. v. Lee, 482 F.Supp.2d at 738. But “residence

is not a controlling factor and may be outweighed in the context of a particular case by

countervailing considerations relevant to the convenience of the witnesses and the




                                             7
     Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 8 of 16




interest of justice.” Fitzgibbon, 597 B.R. at 842 (quoting 15 Fed. Prac. & Proc. Juris. §

3849 (4th ed.)).

        Here, WaPo concedes that it is subject to personal jurisdiction in Virginia and

admits that venue is proper in this District. Given its continuous and systematic contacts

with Virginia and its vast world-wide reach and resources, WaPo fails to show how or

why this forum is inconvenient to it. Indeed, it appears that this forum is convenient to

WaPo when it feels like it, such as when WaPo wants to intervene in a high-profile case.

[See, e.g., United States v. McDonnell, Case 3:14-cr-12-JRS (Document 351 – Motion to

Intervene and Vacate Sealing Order)]. In the end, to transfer this case to the District of

Columbia would accomplish absolutely nothing more than merely shifting the balance of

inconvenience to the Plaintiff. See, e.g., VS Techs., LLC v. Twitter, Inc., 2011 WL

11074291, at * 7 (E.D. Va. 2011) (“transfer is inappropriate where it robs a plaintiff of

his chosen forum and merely shifts the balance of inconvenience from defendant to

plaintiff.”). Further, WaPO is a highly sophisticated media company that does substantial

business throughout Virginia, including here in the Eastern District. WaPO has not

demonstrated that it will be difficult in any way to transport, transmit electronically, or

produce any necessary documentary evidence in Virginia. See, e.g., Titan Atlas Mfg. Inc.

v. Sisk, 2011 WL 3365122, at * 17 (W.D. Va. 2011) (noting that “in modem litigation,

documentary evidence is readily reproduced and transported from one district to another”

and finding defendants failed to demonstrate that their documentary evidence would be

so voluminous as to create a great burden on them).




                                            8
       Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 9 of 16




        Accordingly, this factor does not strongly weigh in favor of transferring the case

to the District of Columbia. Indeed, it militates in favor of keeping the case here in

Virginia.

C.      Witness Convenience

        The third factor is witness convenience. Courts have recognized that this factor is

“of considerable importance” in the transfer analysis. Rambus, 386 F.Supp.2d at 718. As

a general matter, however, “a distinction is drawn between party and non-party

witnesses.” Id. “[C]ourts have repeatedly emphasized that in considering whether to

transfer a case under 28 U.S.C. § 1404(a), the inconvenience to a party witness is not

afforded the same weight as the inconvenience to non-party witnesses.” USA Labs, Inc. v.

Bio-Engineered Supplements & Nutrition, Inc., 2009 WL 1227867, at * 4 (E.D. Va.

2009). While party witnesses are presumed to be more willing to testify in a different

forum, there is no such presumption for non-party witnesses. Rambus, 386 F.Supp.2d at

718.

        The party asserting witness inconvenience must offer “sufficient details

respecting the witnesses and their potential testimony, by affidavit or otherwise, to enable

the Court to assess the materiality of evidence and the degree of inconvenience.”

Rambus, 386 F.Supp.2d at 718 (quoting Koh, 250 F.Supp.2d at 636)); id. Williams v. Big

Picture Loans, LLC, 2020 WL 1879675, at * 4 (E.D. Va. 2020) (“It is settled law in this

district, indeed everywhere, that the party seeking transfer must support its motion with

strong evidence of convenience and inconvenience. As a general proposition this Court

has long required, detailed evidence which would help analyze the issue of the difficulties

that the parties face has to be provided.”) (emphasis added). To satisfy its burden that a




                                             9
    Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 10 of 16




forum is inconvenient for witnesses, a movant must provide particularized information of

a witness’s potential testimony, how that testimony is material and non-cumulative, or the

degree to which it will be inconvenient to access that testimony in this district.

Fitzgibbon, 597 B.R. at 843 (citing Koh, 250 F.Supp.2d at 636-637)). Additionally, the

moving party must demonstrate “whether that witness is willing to travel to a foreign

jurisdiction”. Rambus, 386 F.Supp.2d at 719 (quoting Thayer/Patricof Education

Funding, LLC v. Pryor Resources, Inc., 196 F.Supp.2d 21, 33 (D. D.C. 2002)).

        The burden of showing that the forum is inconvenient for witnesses is upon

WaPo. Like the defendant in Rambus, WaPo has failed to carry its burden. See Rambus,

386 F.Sup.2d at 719 (“Rambus points to the fact that many of its key party witnesses

reside within the Northern District of California, and Rambus contends that their

convenience would be served by a transfer to the Northern District of California. While

this is no doubt true, Rambus has not shown that these witnesses, in fact, would not travel

to this district to testify, if Rambus requested them to do so and paid their expenses”).

WaPo proffers no information that any witness located in or around the District of

Columbia, including Harris, will be burdened by having to travel to Richmond, Virginia,

for trial.   Significantly, Harris’s declaration [ECF No. 11-3] makes no mention of

inconvenience of any kind. WaPo has also failed to provide any substantive information

about its witnesses’ expected testimony. Compare Wenzel v. Knight, 2015 WL 222179, at

* 3 (E.D. Va. 2015) (“Rather than specify witnesses and the materiality of their

testimony, the defendants make a fleeting reference to David Lerner Associates and a

non-specific assertion that ‘many non-party witnesses are located’ in the Eastern District




                                            10
    Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 11 of 16




of New York.”).4 Plaintiff identifies material witnesses in Virginia (Pierson, Maguire,

@RVAwonk a/k/a Caroline Orr). As in Fitzgibbon, transferring the case to the District

of Columbia will essentially benefit WaPo at the expense of Plaintiff. So, this factor

weighs in favor of Plaintiff. Fitzgibbon, 597 B.R. at 844; Board of Trustees v. Baylor

Heating and Air Conditioning, Inc., 702 F.Supp. 1253, 1258 (E.D. Va. 1988) (“Where

“the original forum is convenient for plaintiff’s witness, but inconvenient for defendant’s

witnesses, and the reverse is true for the transferee forum ... transfer is inappropriate

because the result of transfer would serve only to shift the balance of inconvenience.”);

see id. Vape Guys, Inc. v. Vape Guys Distribution, Inc., 2020 WL 1016443, at * 20 (E.D.

Va. 2020) (“Similar to the second factor, the Court will not transfer the balance of

inconvenience from Defendant to Plaintiff.”).

       WaPo also does not indicate that witnesses, including Harris, cannot travel to

Virginia or that videotape depositions will not suffice. See Mullins, 2006 WL 1214024 at

* 8 (“[T]he moving party must demonstrate whether that witness is willing to travel to a

foreign jurisdiction.”) (internal quotation marks omitted). Moreover, “merely asserting

that a witness lives outside the subpoena power of the court is not enough to tip the scales

in favor of transfer.” Rockingham Precast, Inc. v. America Infrastructure-Maryland, Inc.,

2011 WL 5526092, at * 4 (W.D. Va. 2011); Mullins, 2006 WL 1214024 at * 8 (“Merely

stating that potential witnesses reside beyond a forum’s subpoena power does little to

assist the court in weighing the convenience of the witness and the necessity of



       4
               Unlike this case, in Thorpe v. Virginia Department of Corrections, the
defendants submitted an affidavit in support of their request for a transfer that provided
specific detail as to why specific non-party witnesses would be substantially
inconvenienced by having to travel “368 miles” to the federal courthouse in Richmond.
2020 WL 1930036, at * 11-12 (E.D. Va. 2020).


                                            11
     Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 12 of 16




compulsory process.”). Again, “[w]ithout evidence that these witnesses are unwilling to

testify voluntarily, this factor becomes less important.” Rockingham Precast, 2011 WL

5526092 at * 4. Although live testimony is the preferred mode of presenting evidence,

videotaped depositions often are sufficient. Mullins, 2006 WL 1214024 at * 8.

“Somewhat less weight is given to witness inconvenience when a party is unable to

demonstrate with any particularity that videotaped deposition testimony will be

inadequate, and that live testimony is critical.” Id. In this case, WaPo makes no attempt

to argue that video depositions would be inadequate.

       Overall, the third factor does not strongly weigh in favor of transferring the case

to the District of Columbia.

D.     Interests of Justice

       The final factor in the transfer analysis is the interest of justice, which

“encompasses public interest factors aimed at systematic integrity and fairness.” Byerson

v. Equifax Info. Servs., LLC, 467 F.Supp.2d 627, 635 (E.D. Va. 2006).             Relevant

considerations include: the court’s familiarity with the applicable law, docket conditions,

access to premises that might have to be viewed, the possibility of an unfair trial, the

ability to join other parties, the possibility of harassment, the pendency of a related

action, and the interest in having local controversies decided at home. Fitzgibbon, 597

B.R. at 844 (citing Koh, 250 F.Suppp.2d at 639)).

       The interests of justice would be served by litigating this case in Virginia. First,




                                            12
    Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 13 of 16




even if the substantive law of the District of Columbia5 applies to this case, WaPo has

failed to explain whether that law is substantially different from Virginia law. WaPo has

not shown a material difference in the law of the two Districts that controls Plaintiff’s

defamation claim. Actually, it appears that the law is the same. Under Virginia law, the

elements of defamation are “(1) publication of (2) an actionable statement with (3) the

requisite intent.” Tharpe v. Saunders, 285 Va. 476, 737 S.E.2d 890, 892 (2013); Tronfeld

v. Nationwide Mutual Insurance Company, 272 Va. 709, 713, 636 S.E.2d 447 (2006)

(defamatory words are actionable per se when they (1) impute to a person the

commission of a crime involving moral turpitude or which is punishable by imprisonment

in a state of federal institution, (2) impute to a person an “unfitness to perform the duties

of a job or a lack of integrity in the performance of the duties”, or (3) prejudice a person

in his profession or trade) (citing Fleming v. Moore, 221 Va. 884, 889, 275 S.E.2d 632

(1981)). A defamation claim brought under District of Columbia law requires: “(1) a

false and defamatory statement; (2) published without privilege to a third party; (3) made

with the requisite fault; and (4) damages.” Arpaio v. Zucker, 414 F.Supp.2d 84, 89 (D.

D.C. 2019) (quotations and citations omitted). Further, WaPo has not shown why this


       5
               WaPo’s assertion that California law applies is flat wrong. See, e.g., ABLV
Bank v. Ctr. for Advanced Def. Studies Inc., 2015 WL 12517012, at * 1 (E.D. Va. 2015)
(“[F]or libel claims, Virginia looks to where the statement was published.”) (cited in
Cockrum v. Donald J. Trump for President, Inc., 365 F.Supp.3d 652, 669 (E.D. Va.
2019)). In this case, Plaintiff alleges that publication occurred in Virginia, where WaPo
published the defamatory article and where Plaintiff suffered substantial injury. Compare
Depp v. Heard, Case No. CL-2019-2911 (Fairfax Cir. 2019) (Letter Opinion, pp. 8) (“the
place of the wrong in this case is the place where the act of publication of Ms. Heard’s
Op-Ed to the internet occurred … [T]he Op-Ed was then published on The Washington
Post’s website at Ms. Heard’s instruction … The Washington Post’s online edition is
‘created on a digital platform in Virginia and routed through servers in Virginia … Using
the servers located in Springfield, Virginia, The Washington Post posed it to the
internet”). A copy of the Curt’s unreported decision in Depp v. Heard is attached as
Exhibit “A”.


                                             13
    Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 14 of 16




Court would be unable to apply the substantive law of the District of Columbia. Indeed,

there is nothing unique about Plaintiff’s substantive claims that would make it difficult

for any district court to apply the governing law. See Kentucky Fuel Corp. v. Summit

Engineering, Inc., 2013 WL 6145746, at * 2 (W.D. Va. 2013) (“It is likely that because

the performance of the instant contract occurred entirely in Kentucky, this court would be

bound to apply Kentucky law … There is no indication, however, that Kentucky law is

sufficiently unusual or obscure in this case as to limit the ability of this court to properly

and fairly determine it.”). In this action, the fact that D.C. substantive law may apply

does not tip the scales in favor of transfer. See T. and B. Equipment Co., Inc. v. RI, Inc.,

2015 WL 5013875, at * 5 (E.D. Va. 2015) (denying motion to transfer, where defendant

asserted that transfer was appropriate because it was domiciled in New York and had its

principal place of business in New York, and the contract at issue was governed by New

York law). Second, although not dispositive, the “relative docket conditions” of the

Eastern District of Virginia and the District of Columbia do not favor transfer. See

Wenzel, 2015 WL 222179, at * 5. Dockets are far more congested in the District of

Columbia. The median time from filing to trial in the District of Columbia is 42.5

months, compared with 12.5 months in the Eastern                     District of Virginia.

[https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.p

df;]. Third, as in Fitzgibbon, WaPo has not forecast the need for a visit to any relevant

location, and there is no other interest of justice that is relevant to the transfer issue.

Finally, in weighing all the factors, the District of Columbia does not provide a better or

more convenient forum for the parties and witnesses as a whole. In Nelson v. Tidal Basin

Holding, Inc., Judge Urbanski explained as follows:




                                             14
    Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 15 of 16




        “As the Complaint makes clear, the subject matter of this case relates to forums
        all over the country. Nelson alleges a nationwide collective action. He and the
        putative collective action members performed services all over the country, as
        defendants provide services across the country. Given that members of this action
        and witnesses to the members’ work will come from all over the country,
        Nelson’s desired forum in the Southern District of Texas provides a no more
        convenient forum than any other in the nation. See Dean Foods Co. v. Eastman
        Chemical Co., 2000 W: 1557915, at * 4 (N.D. Ill. 2000) (concluding that, when
        witnesses would be called from many different states, convenience of the
        witnesses neither favored nor disfavored transfer).”

2019 WL 6107862, at * (3 (W.D. Va. 2019).

        Viewing the facts in the light most favorable to Plaintiff, and resolving all issues

in Plaintiff’s favor, this dispute should be litigated in Virginia.

                                       CONCLUSION

        WaPo has failed to fulfill its heavy burden of proving that a transfer is warranted.

In this case, the factors are not even close to “dead center”. Rather, they militate against

transfer.

        For the reasons stated above, the Court should deny WaPo’s motion to transfer.



DATED:          April 23, 2020



                                 DEVIN G. NUNES



                                 By:    /s/ Steven S. Biss
                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiff


                                              15
    Case 1:20-cv-01403-APM Document 16 Filed 04/23/20 Page 16 of 16




                          CERTIFICATE OF SERVICE

       I hereby certify that on April 23, 2020 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendants and all interested parties receiving notices via

CM/ECF.



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                         16
